    Case 4:20-cv-00227-ALM Document 73 Filed 08/06/20 Page 1 of 1 PageID #: 3550




                              United States District Court
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION


    SCRUM ALLIANCE, INC.                            §
                                                    §
                                                    §   Civil Action No. 4:20-CV-00227-ALM
    v.                                              §   Judge Mazzant
                                                    §
    SCRUM, INC., JEFF SUTHERLAND, JJ                §
    SUTHERLAND


                                                ORDER

.          Pending before the Court is Plaintiff’s Motion for Expedited Jurisdictional and Venue

    Discovery (Dkt. #32). The Court finds that Plaintiff has since conducted at least the majority of

    the discovery it requested in its Motion. See (Dkt. #57). Accordingly, Plaintiff’s Motion for

    Expedited Jurisdictional and Venue Discovery (Dkt. #32) is DENIED as moot.
         SIGNED this 6th day of August, 2020.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE
